Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 12, 2020

The Court of Appeals hereby passes the following order:

A21I0013. KINGWOOD INTERNATIONAL RESORT, LLC v. ALLAN
     BACHEWICZ et al.

      In this civil action, defendant Kingwood International Resort, LLC (“KIR”) has
filed an application for interlocutory review of the superior court’s order granting the
plaintiffs’ request for an interlocutory injunction and finding KIR in contempt.
However, because the order granted injunctive relief and found KIR in contempt, it
is subject to direct appeal under both OCGA §§ 5-6-34 (a) (2) and (4). See Ga. Power
Co. v. Hunt, 266 Ga. 331, 331 (1) (466 SE2d 846) (1996); In re Booker, 186 Ga. App.
614, 614 (367 SE2d 850) (1988).
      “This Court will grant a timely application for interlocutory review if the order
complained of is subject to direct appeal and the applicants have not otherwise filed
a notice of appeal.” Spivey v. Hembree, 268 Ga. App. 485, 486 n. 1 (602 SE2d 246)
(2004). Accordingly, this application is hereby GRANTED, and KIR shall have ten
days from the date of this order to file a notice of appeal with the superior court.
         However, if KIR has already filed a notice of appeal in the superior court, it
need not file an additional notice.1 The clerk of the superior court is DIRECTED to
include a copy of this order in the records transmitted to the Court of Appeals.



                                            Court of Appeals of the State of Georgia
                                                   Clerk’s Office, Atlanta,____________________
                                                                             08/12/2020
                                                   I certify that the above is a true extract from
                                            the minutes of the Court of Appeals of Georgia.
                                                   Witness my signature and the seal of said court
                                            hereto affixed the day and year last above written.


                                                                                            , Clerk.




         1
             KIR states that it intends to also file a direct appeal of the superior court’s
order.